Title: To Alexander Hamilton from Andrew G. Fraunces, 2 August 1793
From: Fraunces, Andrew G.
To: Hamilton, Alexander



Philadelphia, August 2, 1793.  Five o’clock, P. M.
Sir,
As I informed you on the 30th. instant, I have written to the President, and have stated the claim I hold upon the public, on account of the Treasury warrants presented by me to you for acceptance, to which I have received no answer. I now inform you that I shall, unless I receive a more satisfactory answer than I have from you (seeing I have received none from the President) state every thing I know relative to the affair to the People—the Umpire—who are to judge of the conduct of their servants, and by whose decision I will only abide.
P. S. By the bearer I expect an answer.
I am Sir, your obedient servant,

Andrew G. Fraunces, Filbert-Street. 
Mr. Hamilton, Secretary of the Treasury.
